                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MICHAEL GRECCO PRODUCTIONS,
                                   7     INC. D/B/A MICHAEL GRECCO                        Case No. 20-cv-07466-HSG
                                         PHOTOGRAPHY,
                                   8
                                                        Plaintiff,                        ORDER ADOPTING MAGISTRATE
                                   9                                                      JUDGE'S REPORT AND
                                                 v.                                       RECOMMENDATION REGARDING
                                  10                                                      MOTION FOR DEFAULT JUDGMENT
                                         8 DECIMAL CAPITAL MANAGEMENT,
                                  11     LLC,                                             Re: Dkt. No. 29, 21

                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13          The Court has reviewed Magistrate Judge Hixson's Report and Recommendation Re

                                  14   Motion for Default Judgment. The time for objections has passed and none were filed. The Court

                                  15   finds the Report correct, well-reasoned and thorough, and adopts it in every respect. Accordingly,

                                  16          IT IS HEREBY ORDERED that the Motion for Default Judgment is GRANTED. The

                                  17   Clerk shall enter judgment against Defendant 8 Decimal Capital Management, LLC and close the

                                  18   file. The Court will issue a permanent injunction restricting 8 Decimal from infringing, by any

                                  19   means and inducing copyright infringement by any means of the exclusive rights of Michael

                                  20   Grecco Productions, Inc. d/b/a Michael Grecco Photography in the Google Photograph under the

                                  21   Copyright Act. The Court further awards Michael Grecco Productions, Inc. d/b/a Michael Grecco

                                  22   Photography $30,000 in statutory damages, $1,900 in attorney’s fees, and $525 in costs.

                                  23          IT IS SO ORDERED.

                                  24   Dated: June 21, 2021

                                  25

                                  26                                                               ________________________
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  27                                                               United States District Judge
                                  28
